DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, and 8-10 are allowed over the prior art on record.  Examiner had already discussed the similarities between the prior art on record and the instant invention in a previous communication.  The following is an examiner’s statement of reasons for allowance: The prior art on record, individually or in combination, fail to explicitly disclose the features of dependent claims 5 and 7 that are now incorporated into independent claims.  Specifically, the prior fail to disclose the combination of the limitations regarding “the translation processor searches the spoken sentence, based on a search formula corresponding to the plurality of terms, and retrieves a term among the plurality of terms corresponding to the parameter, and when the search result example sentence does not include the specific parameter, the translation processor replaces the parameter in the search result example sentence with a translation word, in a second language, corresponding to the term retrieved in the spoken sentence.”  Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1-4, 6, and 8-10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Koizumi et al. (USPG 2005/0131673) teach a language translation method in which model sentences are retrieved for selection based on spoken input.  Mochida et al. (USPG 2017/0185587) teach a language translation system in which sentence templates matching the input speech are retrieved and converted to a second language.  Orsini et al. (USPG 2014/0303960) teach a method for translating a source language into multiple languages for multiple users in a communication session.  Anisimovich et al. (USPG 2009/0182549) teach a deep model statistics for machine translation.  These references are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656